J-S57002-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: L.C., A MINOR             IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA




APPEAL OF: E.D., FATHER

                                                 No. 1053 EDA 2015


             Appeal from the Order Entered March 12, 2015
          In the Court of Common Pleas of Philadelphia County
            Family Court at No(s): CP-51-DP-0001912-2014
                                   FID-51-FN-002124-2010


IN THE INTEREST OF: S.T.S.D., A MINOR         IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA




APPEAL OF: E.D., FATHER

                                                 No. 1054 EDA 2015


                 Appeal from the Decree March 12, 2015
          In the Court of Common Pleas of Philadelphia County
             Family Court at No(s): CP-51-AP-0000152-2013
                                    CP-51-DP-0000855-2010
                                    FID-51-FN-002124-2010


BEFORE: MUNDY, J., OTT, J., and STABILE, J.

MEMORANDUM BY MUNDY, J.:                      FILED NOVEMBER 17, 2015
J-S57002-15


        Appellant, E.D. (Father), appeals from the March 12, 2015 order

adjudicating dependent his daughter, L.C.1; and the March 12, 2015 decree

involuntarily terminating his parental rights, and changing the permanency

goal to adoption, with regard to his son, S.T.S.D.2 After careful review, we

affirm.

        The certified record reveals the following factual and procedural

history.    L.C. and S.T.S.D. are the biological children of Father and V.F.C.

(Mother).     On October 23, 2010, Mother left S.T.S.D., along with his half-

sisters, N.C., age three, and S.C., age one, in the care of Father while she

was at work.3      N.T., 6/20/11, at 39, 74, 80.     S.C. died that day while in

Father’s care. The medical examiner ruled her death a homicide as a result

of multiple severe blunt impact soft tissue injuries that caused fat emboli to

develop in her lungs. Id. at 38, 46-48, 55. The medical examiner explained

that, upon performing the autopsy, he found old and new injuries on S.C.’s

body,4 and that the fat emboli would have developed “within a day or two …

from the onset of the injury.”5 Id. at 44-45, 62.


____________________________________________


1
    L.C. was born in January 2014.
2
    S.T.S.D. was born in August 2010.
3
    Neither N.C. nor S.C. was a biological child of Father.
4
  Besides the severe soft tissue injuries found on a significant portion of
S.C.’s body, the medical examiner also found multiple fractured ribs, some
(Footnote Continued Next Page)


                                           -2-
J-S57002-15


      On the date of S.C.’s death, S.T.S.D. was two months old.          He was

placed, along with his half-sister, N.C., with his maternal grandfather, where

he remained at the time of the subject proceedings.           Trial Court Opinion

(S.T.S.D.), 5/18/15, at 1.6         On October 28, 2010, the trial court issued a

shelter care order, which also included a provision ordering Father not to

have any contact with S.T.S.D.              On November 8, 2010, the trial court

adjudicated S.T.S.D. dependent. Id. at 2.

      Following a permanency review hearing in S.T.S.D.’s dependency

matter on June 20, 2011, the trial court issued an aggravated circumstances

order finding, based on the injuries and death of S.C., that aggravated

circumstances and child abuse existed as to Father and Mother.                Id.

Further, the trial court ordered “that no reasonable efforts were to be made

to … reunify S.[T.S.]D. with [ ] [F]ather.” Id.




                       _______________________
(Footnote Continued)

of which occurred recently, and others that he opined occurred a maximum
of five to seven weeks before the date of death. N.T., 6/20/11, at 44-45.
5
  Father pleaded “no contest” to the criminal charge of endangering the
welfare of a child. Father served a term of incarceration and probation,
although the record does not reveal the term length. N.T., 3/12/15, at 22.
Based on a stay-away order issued by the criminal court, described below,
we infer that Father was released from prison in early 2012.
6
  Instantly, the trial court has authored two separate opinions, each dated
May 18, 2015.        We have distinguished the opinions by the child it
references. Further, the trial court opinions do not contain pagination.
Therefore, we have supplied corresponding page numbers for each page.



                                            -3-
J-S57002-15


      Nevertheless, on June 20, 2011, the trial court also issued a

permanency review order directing monthly visits between Father and

S.T.S.D., then ten months old, at the prison where Father was incarcerated.

Permanency Review Order, 6/20/11. A total of three visits occurred, during

which S.T.S.D. was accompanied by a social worker from the foster care

agency, John Mack, who testified that the visits were “traumatic for

[S.T.S.D.].”   N.T., 3/12/15, at 28.    There were no additional prison visits

ordered due to Mr. Mack’s recommendation. Id. at 28-30.

      Thereafter, at some time before April 19, 2012, a criminal stay-away

order was issued prohibiting Father from contact with the family.        By a

permanency review order dated April 19, 2012, the trial court denied Father

visits with S.T.S.D. due to the criminal stay-away order. See Permanency

Review Order, 4/19/12. Further, on August 8, 2013, the trial court issued

an order, effective for one year, in the dependency matters of S.T.S.D. and

another child of Father and Mother, S., prohibiting Father from having any

contact. See Order, 8/8/13. By permanency review order dated January 7,

2015, the trial court included a directive for Father to stay away from

S.T.S.D. See Order, 1/7/15.

      L.C. was born more than three years after S.C.’s death, in January

2014. In August 2014, L.C. was removed from Mother’s care due to Father

being found in her home in violation of the stay-away order. N.T., 3/12/15,




                                       -4-
J-S57002-15


at 47-51. L.C. resides in a foster home with two of Mother’s other children,

S. and D. Id. at 46, 67.

     On March 13, 2013, the Philadelphia Department of Human Services,

Children and Youth Division (DHS), filed a petition for the involuntary

termination of Father’s parental rights and a petition for a goal change to

adoption with respect to S.T.S.D. On August 13, 2014, DHS filed a petition

for dependency with respect to L.C.

     A combined hearing on all of the petitions occurred on March 12, 2015.

With respect to the involuntary termination and goal change petitions, the

following witnesses testified: Courtney Ransome, DHS caseworker; Father,

who by this time had completed his criminal sentence related to the death of

S.C.; John Mack, social worker at Friendship House; and J.C., the maternal

grandfather of S.T.S.D. In addition, the trial court admitted into evidence

the notes of testimony from the hearing on June 20, 2011, in S.T.S.D.’s

dependency matter, during which the following witnesses testified: Gary

Collins, M.D., an assistant medical examiner with the Philadelphia Medical

Examiner’s Office; Jade Powell, the DHS caseworker; Mother; and Father.

With respect to the dependency petition, the DHS caseworker, Courtney

Ransome, testified.

     On March 12, 2015, the trial court involuntarily terminated Father’s

parental rights to S.T.S.D. pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (5),




                                      -5-
J-S57002-15


(8), and (b), and changed the child’s goal to adoption.7 On the same date,

the trial court adjudicated L.C. dependent.8     On April 8, 2014, Father filed

timely notices of appeal and concise statements of errors complained of on

appeal pursuant to Pennsylvania Rule of Appellate Procedure 1925(a)(2)(i),

which this Court consolidated sua sponte.        See generally Pa.R.A.P. 513.

On May 18, 2015, the trial court filed opinions relating to the appeals

pursuant to Rule 1925(a).

        On appeal, Father raises the following issues for our review.

              1. Did the [t]rial [c]ourt err in terminating Father’s
              parental rights to S.[T.S.]D. and changing his goal to
              adoption where the court inappropriately admitted
              into evidence the medical examiner’s report[?]

              2. Did the [t]rial [c]ourt err in terminating Father’s
              parental rights to S.[T.S.]D. and changing his goal to
              adoption where [DHS] did not prove by clear and
              convincing evidence that Father had not relieved the
              circumstances which brought the child into care[?]

              3. Did the [t]rial [c]ourt err in changing S.[T.S.]D.’s
              goal to adoption where there is not clear and
              convincing evidence that Father has evidenced a
              settled purpose of relinquishing parental claim to the
              child or had refused or failed to perform parental
              duties as Father was prevented from contact with
              S.[T.S.]D. by Court Order[?]

              4. Did the [t]rial [c]ourt err in terminating Father’s
              parental rights to S.[T.S.]D. as there was insufficient
____________________________________________


7
  Mother voluntarily relinquished her parental rights to S.T.S.D. on
September 1, 2014.
8
    Mother did not contest the dependency petition filed with respect to L.C.



                                           -6-
J-S57002-15


              evidence to break the bond the child shared with
              Father where there was not clear and convincing
              evidence that the child would not be harmed by the
              termination[?]

              5. Did the [t]rial [c]ourt err as a matter of law and
              abuse its discretion when it terminated Father’s
              parental rights to S.[T.S.]D. and changed the child’s
              goal to adoption[?]

              6. Did the [t]rial [c]ourt err in adjudicating L.C.
              dependent where the court only used prognostic
              evidence of prior court findings in making the
              determination and [DHS] failed to present evidence
              that Father was unable to safely care for his child at
              the time of the hearing?

              7. Did the [t]rial [c]ourt err in adjudicating L.C.
              dependent where the [c]ourt inappropriately
              considered the involuntary termination of Father’s
              parental rights to another child, when that
              termination was subject to appeal?

              8. Did the [t]rial [c]ourt err in adjudicating L.C.
              dependent where the testimony did not support the
              facts alleged in the [d]ependency [p]etition?

              9. Did the [t]rial [c]ourt err as a matter of law and
              abuse its discretion when it adjudicated L.C.
              dependent?

Father’s Brief at 6.9

____________________________________________


9
 In his brief, Father has failed to divide the argument section “into as many
parts as there are questions to be argued” in contravention of Pa.R.A.P.
2119(a). In addition, Father has failed to include any discussion and
analysis of pertinent authority related to his issues on the goal change order.
Therefore, Father has waived his claims regarding that order. See Giant
Food Stores, LLC v. THF Silver Spring Dev., L.P., 959 A.2d 438, 444 (Pa.
Super. 2008) (holding “[t]he Rules of Appellate Procedure state
unequivocally that each question an appellant raises is to be supported by
(Footnote Continued Next Page)


                                           -7-
J-S57002-15


      We begin with our review of the involuntary termination decree, to

which we apply the following legal principles.

             The standard of review in termination of parental
             rights cases requires appellate courts to accept the
             findings of fact and credibility determinations of the
             trial court if they are supported by the record. If the
             factual findings are supported, appellate courts
             review to determine if the trial court made an error
             of law or abused its discretion. A decision may be
             reversed for an abuse of discretion only upon
             demonstration       of   manifest      unreasonableness,
             partiality, prejudice, bias, or ill-will. The trial court’s
             decision, however, should not be reversed merely
             because the record would support a different result.
             We have previously emphasized our deference to
             trial courts that often have first-hand observations of
             the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated

analysis.

             Initially, the focus is on the conduct of the parent.
             The party seeking termination must prove by clear
             and convincing evidence that the parent’s conduct
             satisfies the statutory grounds for termination
             delineated in Section 2511(a). Only if the court
             determines that the parent’s conduct warrants
             termination of his or her parental rights does the
             court engage in the second part of the analysis
             pursuant to Section 2511(b): determination of the
                       _______________________
(Footnote Continued)

discussion and analysis of pertinent authority. Failure to do so constitutes
waiver of the claim[]”) (citations and quotation marks omitted).



                                            -8-
J-S57002-15


              needs and welfare of the child under the standard of
              best interests of the child. One major aspect of the
              needs and welfare analysis concerns the nature and
              status of the emotional bond between parent and
              child, with close attention paid to the effect on the
              child of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted). The

burden is upon the petitioner to prove by clear and convincing evidence that

the asserted statutory grounds for seeking the termination of parental rights

are valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

       Instantly, we conclude that the trial court properly terminated Father’s

parental rights pursuant to Section 2511(a)(2) and (b), which provide as

follows.10

              § 2511. Grounds for involuntary termination

              (a) General Rule.—The rights of a parent in regard
              to a child may be terminated after a petition filed on
              any of the following grounds:

                                               …

                     (2) The repeated and continued incapacity,
                     abuse, neglect or refusal of the parent has
                     caused the child to be without essential
                     parental care, control or subsistence necessary
                     for his physical or mental well-being and the
                     conditions and causes of the incapacity, abuse,
____________________________________________


10
   This Court need only agree with any one subsection of 23 Pa.C.S.A.
§ 2511(a), along with Section 2511(b), in order to affirm the termination of
parental rights. In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en
banc). Therefore, in light of our disposition as to Section 2511(a)(2), we
need not consider Father’s arguments with respect to Section 2511(a)(1),
(5) and (8).



                                           -9-
J-S57002-15


                  neglect or refusal cannot or        will   not be
                  remedied by the parent.

                                          …

            (b)     Other    considerations.--The       court     in
            terminating the rights of a parent shall give primary
            consideration to the developmental, physical and
            emotional needs and welfare of the child. The rights
            of a parent shall not be terminated solely on the
            basis of environmental factors such as inadequate
            housing, furnishings, income, clothing and medical
            care if found to be beyond the control of the parent.
            With respect to any petition filed pursuant to
            subsection (a)(1), (6) or (8), the court shall not
            consider any efforts by the parent to remedy the
            conditions described therein which are first initiated
            subsequent to the giving of notice of the filing of the
            petition.

23 Pa.C.S.A. § 2511(a)(2), (b). “The grounds for termination [of parental

rights under Section 2511(a)(2),] due to parental incapacity that cannot be

remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.”   In re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002) (internal

citations omitted).

      With respect to Section 2511(b), the requisite analysis is as follows.

            Subsection 2511(b) focuses on whether termination
            of    parental   rights   would    best   serve   the
            developmental, physical, and emotional needs and
            welfare of the child. In In re C.M.S., 884 A.2d
1284, 1287 (Pa. Super. 2005), this Court stated,
            “Intangibles such as love, comfort, security, and
            stability are involved in the inquiry into the needs
            and welfare of the child.” In addition, we instructed
            that the trial court must also discern the nature and
            status of the parent-child bond, with utmost

                                     - 10 -
J-S57002-15


            attention to the effect on the child of permanently
            severing that bond. Id. However, in cases where
            there is no evidence of a bond between a parent and
            child, it is reasonable to infer that no bond exists.
            In re K.Z.S., 946 A.2d 753, 762-63 (Pa. Super.
            2008). Accordingly, the extent of the bond-effect
            analysis necessarily depends on the circumstances of
            the particular case. Id. at 763.

In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super. 2010).

      On appeal, the crux of Father’s argument with respect to Section

2511(a)(2) is that he was limited in his ability to provide parental care for

S.T.S.D. because of the stay-away orders and because DHS did not provide

reunification services. Specifically, Father argues the following.

            [He] did everything in his power … to be reunified
            with his child without any assistance from or
            cooperation with [DHS]. Father was limited in what
            he could do as there was a stay-away order during
            his incarceration and parole, as well as by DHS not
            offering Father any assistance or cooperation in his
            attempts to reunify with S.[T.S.]D.             Father
            completed parenting classes and anger management
            classes despite never being offered any services by
            DHS. Father has also actively engaged in therapy
            both while incarcerated and after his release. Father
            also tried to deliver gifts and clothing to S.[T.S.]D.
            through his mother, however they were sometimes
            rejected by the family caring for S.[T.S.]D.

Father’s Brief at 12.

      In its Rule 1925(a) opinion, the trial court reasoned that Father’s

conduct warranted termination under Section 2511(a)(2) because the

stay-away order was issued due to Father’s own conduct, making him unable

to provide essential parental care, control, or subsistence to S.T.S.D. See


                                     - 11 -
J-S57002-15


Trial Court Opinion (S.T.S.D.), 5/18/15, at 4.    The stay-away order “was

issued against [F]ather due to his role in the death of [S.C.]”     Id. at 3.

Further, the trial court “found by clear and convincing evidence, child abuse

against [F]ather, and ordered no reasonable efforts be made to preserve the

family.” Id. at 4. The trial court relied on our decision in In re A.D., 93
A.3d 888 (Pa. Super. 2014), where we affirmed the order involuntarily

terminating the father’s parental rights to his three children pursuant to

Section 2511(a)(2). In A.D., as in this case, there was a no-contact order

preventing the father from communicating with the children and relieving

the agency from providing reunification services. This Court held that “[t]he

instant scenario, where a no-contact order renders Father incapable of

performing his parental duties, is analogous to the situation encountered by

parents subject to long-term imprisonment.” A.D., supra at 896.

     We explained that our Supreme Court, in In re Adoption of S.P., 47
A.3d 817 (Pa. 2012), held as follows.

              [I]ncarceration is a factor, and indeed can be a
              determinative factor, in a court’s conclusion that
              grounds for termination exist under § 2511(a)(2)
              where the repeated and continued incapacity of a
              parent due to incarceration has caused the child to
              be without essential parental care, control or
              subsistence and that the causes of the incapacity
              cannot or will not be remedied.

A.D., supra at 897, citing id. at 828. In A.D., we then made the following

conclusion.




                                    - 12 -
J-S57002-15


            Just as our Supreme Court discussed a parent’s
            incapacity relative to long-term incarceration in
            [S.P.], parental incapacity caused by a no-contact
            order is not only relevant to a court’s conclusion that
            grounds for termination exist under § 2511(a)(2),
            but where, as here, the order is required to protect
            the children from further sexual abuse at the hands
            of the excluded parent, we find that it is dispositive.

            [The f]ather’s repeated behaviors and his failure to
            be present for his children due to the no-contact
            order has caused the children to be without essential
            parental care, control, or subsistence necessary for
            their      physical     and     mental       well-being.
            Notwithstanding Father’s moderate compliance with
            the few requirements [the agency] established for
            him, the conditions and causes of his parenting
            incapacity cannot be remedied as long as the no-
            contact order remains in place. We agree with the
            court’s refusal to put on hold the need for consistent
            parental care and stability of [the children] simply
            because [the f]ather must abide by the no-contact
            order that was entered for their safety. Thus, we
            reject [the f]ather’s premise that the trial court erred
            in terminating his parental rights based upon his
            inability to remedy his parental incapacity.

Id.

      Likewise, in the instant matter, we discern no abuse of discretion by

the trial court in finding parental incapacity on the part of Father due to the

stay-away orders, which were required to protect S.T.S.D. from the same or

similar fate of his half-sister, S.C. The record demonstrates that stay-away

orders have been in effect continually since Father’s release from prison.

Father’s inability to be present for S.T.S.D. has caused the child to be

without essential parental care, control, or subsistence necessary for his

physical and mental well-being.      Further, the conditions and causes of

                                     - 13 -
J-S57002-15


Father’s parenting incapacity cannot be remedied as long as the stay-away

order remains in place.

      To the extent Father argues he was impeded in his ability to provide

essential parental care, control, or subsistence to S.T.S.D. because DHS did

not provide him with reunification services, we will not disturb the

termination decree on this basis.   See Father’s Brief at 12. Our Supreme

Court, in In re D.C.D., 105 A.3d 662 (Pa. 2014), held that neither Section

2511(a)(2) nor 2511(b) “requires a court to consider the reasonable efforts

provided to a parent prior to termination of parental rights.” Id. at 672. As

such, we conclude that the trial court did not abuse its discretion in

terminating Father’s parental rights pursuant to Section 2511(a)(2).     See

A.L.D., supra.

      With respect to Section 2511(b), the trial court found that S.T.S.D.

“would not suffer any irreparable emotional harm if [F]ather’s parental rights

were terminated.” Trial Court Opinion (S.T.S.D.), 5/18/15, at 5. The trial

court explained as follows.

            The DHS social worker testified that she had never
            seen any evidence of a bond between the child and
            [F]ather. [F]ather was never able to bond with the
            child because, due to his own conduct, a stay away
            order was issued against him on behalf of the child
            when the child was two and one-half months old.
            Furthermore, the agency social worker testified that
            when the child did visit the [F]ather at the prison [ ]
            the child was “traumatized.” Moreover, the social
            worker “basically had to force” S.[T.S.]D. to go to
            [F]ather. Lastly, the child has not asked to see his
            father again.

                                    - 14 -
J-S57002-15



            Additionally, the child looks to the maternal
            grandfather as the person who keeps him safe. …
            The agency and the DHS social worker[] testified
            that the child and the maternal grandfather share a
            primary parental bond.

Id. (citations to record omitted).

      The testimony of the DHS caseworker, Ms. Ransome, and the

Friendship House foster agency social worker, Mr. Mack, support the trial

court’s findings. Indeed, there is no evidence of a bond of any kind between

S.T.S.D. and Father.       The record overwhelmingly demonstrates that

S.T.S.D.’s developmental, physical, and emotional needs and welfare will be

served by terminating Father’s parental rights. Therefore, the trial court did

not abuse its discretion in terminating Father’s parental rights pursuant to

Section 2511(b). See J.M., supra.

      We next turn to Father’s argument regarding the medical examiner’s

report with respect to S.C.’s injuries and cause of death in 2010, which he

alleges the trial court erroneously admitted into evidence in the subject

proceedings. Father’s Brief at 10-11. In his brief, Father baldly asserts that

the medical examiner was available to testify, and therefore pursuant to 42

Pa.C.S.A. § 5934, the trial court erred in admitting the medical examiner’s

report.

      Upon review, however, we note that Father has failed to develop this

argument. As previously noted, Rule 2119 requires that the “argument shall

be divided into as many parts as there are questions to be argued” and

                                     - 15 -
J-S57002-15


include “such discussion and citation of authorities as are deemed pertinent.”

Pa.R.A.P. 2119(a).        “[W]here an appellate brief fails to provide any

discussion of a claim with citation to relevant authority or fails to develop the

issue in any other meaningful fashion capable of review, that claim is

waived.” Umbelina v. Adams, 34 A.3d 151, 161 (Pa. Super. 2011), appeal

denied, 47 A.3d 848 (Pa. 2012), quoting In re W.H., 25 A.3d 330, 339 (Pa.

Super. 2011), appeal denied, 24 A.3d 364 (Pa. 2011). Therefore, Father’s

hearsay claim is waived.

      Next, we review the order adjudicating L.C. dependent, pursuant to

the following standard.

            [T]he standard of review in dependency cases
            requires an appellate court to accept the findings of
            fact and credibility determinations of the trial court if
            they are supported by the record, but does not
            require the appellate court to accept the lower
            court’s inferences or conclusions of law. Accordingly,
            we review for an abuse of discretion.

In re R.J.T., 9 A.3d 1179, 1190 (Pa. 2010).

      A “dependent child” is defined as a “child” who

            is without proper parental care or control,
            subsistence, education as required by law, or other
            care or control necessary for his physical, mental, or
            emotional health, or morals. A determination that
            there is a lack of proper parental care or control may
            be based upon evidence of conduct by the parent,
            guardian or other custodian that places the health,
            safety or welfare of the child at risk….

42 Pa.C.S.A. § 6302.




                                     - 16 -
J-S57002-15


      A dependency hearing is a two-stage process. The first stage requires

the trial court to hear evidence and to determine by clear and convincing

evidence whether the child is dependent pursuant to the standards set forth

in section 6302. In re A.B., 63 A.3d 345, 349 (Pa. Super. 2013). If it finds

that the child is dependent, the trial court may move to the second stage, in

which it must make an appropriate disposition based upon an inquiry into

the best interests of the child.    In re L.C., II, 900 A.2d 378, 381 (Pa.

Super. 2006). Clear and convincing evidence has been defined as testimony

that is “so clear, direct, weighty, and convincing as to enable the trier of fact

to come to a clear determination, without hesitancy, of the truth of the

precise facts at issue.” A.B., supra at 349.

      This Court has defined “proper parental care” as “that care which (1) is

geared to the particularized needs of the child and (2) at a minimum, is

likely to prevent serious injury to the child.” In the Matter of C.R.S., 696
A.2d 840, 845 (Pa. Super. 1997).

      Instantly, the trial court adjudicated L.C. dependent based on the

order of June 20, 2011, finding aggravating circumstances and child abuse in

S.T.S.D.’s dependency case, as a result of S.C.’s injuries and cause of death.

See Trial Court Opinion (L.C.), 5/18/15, at 1. As such, the trial court found

that the “previous conduct of [F]ather placed [L.C.] at imminent risk.” Id.

In addition, in adjudicating L.C. dependent, the trial court found relevant its

decision to involuntarily terminate Father’s parental rights to S.T.S.D. Id. at


                                     - 17 -
J-S57002-15


2.   Finally, the trial court adjudicated L.C. dependent based on the stay-

away order in effect against Father with respect to S.T.S.D. Id.

      On appeal, Father argues that the trial court erred in adjudicating L.C.

dependent “largely based on Father’s involuntary termination of parental

rights to S.[T.S.]D. The termination of Father’s parental rights was ordered

on the same day as L.C. was adjudicated dependent and was subject to

appeal. As such[,] it was improper to adjudicate L.C. dependent based on

an involuntary termination that could be appealed.”      Father’s Brief at 16

(internal citation omitted).

      We observe that Section 6302 of the Juvenile Act provides ten

definitions of a “dependent child.”    With respect to the relevance of an

involuntary termination decree, Section 6302 provides that a “dependent

child” is a child who “is born to a parent whose parental rights with regard to

another child have been involuntarily terminated under 23 Pa.C.S. § 2511

(relating to   grounds for involuntary termination) within three years

immediately preceding the date of birth of the child and conduct of the

parent poses a risk to the health, safety or welfare of the child.” 42 Pa.C.S.

§ 6302.   In this case, because the termination decree relating to S.T.S.D.

did not occur within three years immediately preceding L.C.’s birth, the trial

court improperly relied on the decree in adjudicating L.C. dependent.

Nevertheless, we conclude that the trial court’s reliance on the termination

decree was harmless in that the record evidence supports the court’s


                                    - 18 -
J-S57002-15


determination that L.C. is a “dependent child” because she “is without proper

parental care or control, subsistence, education as required by law, or other

care or control necessary for h[er] physical, mental, or emotional health, or

morals.”    42 Pa.C.S.A. § 6302.    See In re M.T., 607 A.2d 271, 281 (Pa.

Super. 1992) (recognizing that not all errors constitute reversible error, and

that a party must prove an error was harmful to warrant relief) (citations

omitted). For the reasons that follow, we conclude the trial court did not err

in adjudicating L.C. dependent.

      Father argues in the alternative that the trial court erred in

adjudicating L.C. dependent as follows.

             The [t]rial [c]ourt also relied on Father’s previous
             conduct. Specifically the [t]rial [c]ourt mentions that
             Father’s conduct resulted in the death of one of
             L.C.’s siblings. Father was never criminally convicted
             for the death of L.C.’s sibling. Father did plead no
             contest to Endangering the Welfare of a Child.
             However, even with this conviction, Father could still
             provide the proper parental care and control for L.C.,
             if it was demonstrated that he has been sufficiently
             rehabilitated.    At the time of the adjudicatory
             hearing, Father had successfully completed his
             probation and parole without incurring any
             violations. He also completed parenting and anger
             management classes while incarcerated. Father also
             actively engaged in therapy both while incarcerated
             and after being released. Father took these steps to
             rehabilitate himself so that he may provide his
             children with proper parental care and control.

Father’s Brief at 16-17 (internal citations omitted).       We reject Father’s

argument.




                                     - 19 -
J-S57002-15


      Specifically, we discern no abuse of discretion by the trial court in

adjudicating L.C. dependent based on Father’s past conduct, reflected in the

June 20, 2011 aggravated circumstances order in S.T.S.D.’s dependency

case. The record evidence supports the trial court’s conclusion that Father’s

past conduct relating to the multiple severe soft tissue injuries, rib fractures,

and death suffered by L.C.’s half-sister, S.C., for which Father served a

prison sentence for endangering the welfare of a child, places L.C. at

imminent risk of serious injury.

      Further, we discern no abuse of discretion by the trial court in

adjudicating L.C. dependent based on the stay-away order in effect against

Father as this order, required by Father’s prior conduct, establishes that L.C.

“is without proper parental care or control, [or] subsistence.” 42 Pa.C.S.A.

§ 6302. Finally, it follows that the record evidence belies Father’s claim that

he “has been sufficiently rehabilitated” and can provide L.C. with proper

parental care and control. Father’s Brief at 16. In addition to the stay-away

order in effect against Father, Father did not testify in the portion of the

March 12, 2015 hearing related to the dependency petition. As such, there

is no evidence demonstrating Father’s rehabilitation.

      Based on the foregoing, we conclude the trial court did not abuse its

discretion when it terminated Father’s parental rights to S.T.S.D., nor when

it adjudicated L.C. dependent. Accordingly, the trial court’s March 12, 2015

decree and order are affirmed.


                                     - 20 -
J-S57002-15


     Decree affirmed. Order affirmed.

     Judge Ott joins the memorandum.

     Judge Stabile concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/17/2015




                                   - 21 -